Citation Nr: 0123772	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  91-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Agustin G. Garcia, Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran had active military service from September 1970 
to June 1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board and remanded for 
additional development in January 1992.  The psychiatric 
disability claim was remanded for further development in June 
1996.  In December 1998, the Board upheld the RO's denial of 
the veteran's claims.  The veteran filed a timely appeal to 
the United States Court of Veteran's Claims (Court).

In March 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed motion to vacate the 
Board's decision and to remand this matter for development 
and readjudication solely on the basis of the Veterans Claims 
Assistance Act of 2000, the ("VCAA"), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001).  The VCAA was 
enacted November 2000, approximately two years after the 
Board decided this case.  The Court granted the motion in 
April 2001.

As noted by the Board in December 1998, for the purposes of 
clarity in this appellate consideration, the Board will treat 
the diagnosed PTSD and mood disorders separately.  


REMAND

In August 2001, the veteran's attorney argued that the VA had 
not fulfilled the duty to assist the veteran in the 
development of this case in light of the VACC.  However, the 
attorney did not clearly indicated what additional action 
under the VCAA the VA was required to perform at this time.  
Also submitted in August 2001 was additional evidence in 
support of the claim.  While a waiver of further 
consideration by the RO accompanied the waiver, the Board 
finds that further development is warranted. 

With regard to further development and adjudicative action 
with regard to this claim, the Board invites the attention of 
the claimant, his attorney and the RO to the discussion on 
pages 14 to 16 of the Board's decision of December 1998 
concerning the claimant's crediblity.  As the Board noted, 
the claimant had been placed on notice in June 1996 that the 
crediblity of his accounts had been undermined.  To note here 
but a few examples, the claimant's accounts alleged the death 
of three men about the Saratoga was due to a bomb striking 
the ship.  He also alleged being involved in recovering 
survivors from a sunken ship and that the Saratoga was being 
"shelled."  As the Board previously noted, the record is 
clear beyond dispute that the death of three men was in a 
fire while the ship was in Hong Kong, not off Vietnam or 
under attack.  There is no indication whatsoever that the 
Saratoga was "shelled" or that she was involved in recovery 
of survivors from a sunken ship.  Accordingly, it is clear 
that the existing record amply mandates verification of the 
claimant's allegations.

VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions impose the following 
obligations on the Secretary (where are codified in title 38 
United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

Because of the change in the law brought about by the VCAA, 
the motion of the VA General Counsel, the argument of the 
veteran's attorney, and the additional considerations noted 
above, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  However, additional 
argument should be submitted from the veteran's attorney 
regarding what precise additional information he believes 
that the VA needs to obtain in this case.   

Finally, the Board would like to take this opportunity to 
advise the veteran and his representative of the Board's 
intention to rely on "evidence that it developed or obtained 
subsequent to the issuance of the most recent" statement of 
the case or supplemental statement of the case, in accordance 
with Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  That 
evidence will be submitted to the veteran's representative by 
the RO in a separate document, and consists of true and 
accurate copies of the following articles:  "Compensation 
seeking status and psychometric assessment of combat veterans 
seeking treatment for PTSD" from the Journal of Traumatic 
Stress, Vol. 9, No. 3, p. 427-439 (1996) (relied upon to 
address the subjective nature of elements of the diagnostic 
criteria for the PTSD diagnosis and the validity of clinical 
interviews and psychological testing); "Psychophysiologic 
testing for post-traumatic stress disorder: forensic 
psychiatric application," from the Bulletin of American 
Academy of Psychiatry and the Law, Vol. 21, No. 1, p. 37-52 
(1993) (relied upon for to address the subjective nature of a 
PTSD diagnosis, and dependence upon the veracity of the 
subject to support the diagnosis); "Legal issues in 
[PTSD]," from the book Traumatic Stress: The Effects of 
Overwhelming Experience on Mind, Body, and Society, p. 378 - 
396 (Guildford Press, 1996) (relied upon for to address 
several legal and factual issues in PTSD diagnoses, including 
the subjective nature of a PTSD diagnosis, the dependence 
upon the veracity of the subject to support the diagnosis, 
the lack of validity scales for many psychometric test 
instruments and the inability of even the psychometric 
testing with the best validity scales to detect fabricated 
PTSD); "Failure to detect fabricated [PTSD] with the use of 
the MMPI in a clinical population," from an article within 
the American Journal of Psychiatry, 147:8, p. 1057-1060 
(August 1990) (relied upon for to address the failure of 
health care providers to detect fabricated posttraumatic 
stress disorder); and "Factitious [PTSD]," from an article 
within the American Journal of Psychiatry, 140, p. 1016-1019 
(August 1983) (relied upon for to address the subjective 
nature of a PTSD diagnosis)

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  The RO is asked to send the 
veteran's representative a copy of the 
documents recently obtained by the Board 
and associated with the claims folder.  An 
additional copy for the veteran's 
representative has been associated with 
the claims folder for the convenience of 
the RO.

2.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified that are not already of 
record.

3.  The veteran should be asked to list 
all alleged traumatic events during his 
service.  The veteran should be asked to 
provide to the best of his ability any 
specific details to each of the claimed 
stressful events, such as dates, places, 
detailed descriptions of the events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of the alleged stressful events he 
is referring when he writes relative to 
any specific incident.  If there are 
additional stressors, he should note 
those stressors and number them 
accordingly.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

4.  The RO should make appropriate 
arrangements for a field examiner to 
examine the original copy of the 1971 
U.S.S. Saratoga "yearbook," as well as 
the other photographs to verify the 
authenticity of the photocopied documents 
submitted by the claimant in August 2001.

5.  If the veteran has provided any 
additional information or adds other 
alleged events that are described in 
sufficient detail to permit meaningful 
research to be performed, the RO should 
attempt to confirm any of the stressors 
supplied by the veteran through all 
appropriate channels, such as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150.  
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  USASCRUR should only be 
contacted if the veteran has provided 
additional adequate information by which 
a meaningful attempt to confirm the 
alleged stressor or stressors may be 
confirmed.

5. Thereafter, after any other development 
deemed necessary by the RO has been 
performed, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





